The rules of practice in this State seem to require that a bill of exceptions complaining of the asking of a question or questions, in order to be sufficient, must not only state that the questions were answered, but must go further and state what answers were given. A bill of exceptions not showing what the answers were would be insufficient.
Further complaint is made of the fact that the evidence in this case was not sufficient to justify conviction. The State's testimony showed that upon the occasion of a raid on appellant's premises the officers found in the kitchen what they declared to be a complete apparatus for manufacturing intoxicating liquor, and they said that the boiler was hot and the liquor was dripping. There was no one at or about the house except appellant and his wife. This being the condition of the record, we think the jury justified in accepting the testimony of the State witnesses, and the motion for rehearing will be overruled.
Overruled.